Citation Nr: 1750466	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-31 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to higher initial disability ratings for manifestations of Parkinson's disease.

2.   Entitlement to Special Monthly Compensation (SMC).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Ragheb, Counsel






INTRODUCTION

The Veteran served on active duty from November 1967 to January 1971, during which he was awarded the Purple Heart and the Combat Infantryman Badge.  This appeal is before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issue of entitlement to additional SMC was not raised specifically at the RO level, but is inferred from, and is a component of, the rating claim on appeal.  See Akles v. Derwinski, 1 Vet. App. 118 (1991) (There is no requirement that veteran must specify with precision statutory provisions or corresponding regulations under which he is seeking benefits).  As explained below, the Board finds that the issue of entitlement to additional SMC has been raised by the record, and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  For the entire appeal period, right upper extremity tremors associated with Parkinson's disease are productive of no more than moderate incomplete paralysis of the right upper radicular group.

2.  For the entire appeal period, right lower extremity tremors associated with Parkinson's disease are productive of no more than mild incomplete paralysis of the right lower extremity external popliteal nerve.

3.  For the initial rating period from September 30, 2010 to March 16, 2012, the psychiatric symptoms associated with Parkinson's disease were productive of occupational and social impairment with reduced reliability and productivity. 


4.  For the entire initial rating period from September 30, 2010, the psychiatric symptoms associated with Parkinson's disease have not been productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood. 

5.  For the entire appeal period, the Veteran has experienced balance impairment, manifested by dizziness and occasional staggering, with resulting falls associated with Parkinson's disease.

6.  For the entire appeal period, the Veteran has experienced a complete loss of sense of smell associated with Parkinson's disease.

7.  For the entire appeal period, the Veteran has experienced moderate sexual dysfunction (loss of erectile power) associated with Parkinson's disease, but does not have visible deformity of the penis.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 40 percent for right upper extremity tremors associated with Parkinson's disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8513 (2017).

2.  The criteria for an initial evaluation in excess of 10 percent for right lower extremity tremors associated with Parkinson's disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, DC 8521 (2017).

3.  The criteria for an initial rating of 50 percent, but no higher, for psychiatric disorders associated with Parkinson's disease, for the period from September 30, 2010 to March 16, 2012, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, DC 9411-9326 (2017).


4.  The criteria for an initial rating in excess of 50 percent for psychiatric disorders associated with Parkinson's disease, from March 16, 2012, have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, DC 9411-9326 (2017).

5.  The criteria for a 30 percent disability rating for balance impairment associated with Parkinson's disease have been met. 38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.88a, DC 6204 (2017).

6.  The criteria for a 10 percent disability rating for complete loss of sense of smell associated with Parkinson's disease have been met. 38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.87a, DC 6275 (2017).

7.  The criteria for a noncompensable (zero percent) disability rating for sexual dysfunction associated with Parkinson's disease have been met. 38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.115b, DC 7522 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The award of service connection for Parkinson's disease represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the initial rating assigned did not trigger additional 38 U.S.C.A. § 5103 (a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service and VA medical records have been obtained.  The Veteran was afforded multiple VA examinations in connection with this appeal.  Taken together, these examinations and associated reports were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.

Higher Rating for Manifestations of Parkinson's Disease

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Ratings for Parkinson's disease, known in VA regulations as "paralysis agitans," are assigned pursuant to 38 C.F.R. § 4.124a, DC 8004.  Under this diagnostic code, a minimum 30 percent rating is for application when there are "ascertainable residuals" of the disability.  However, VA is required to also consider whether any of these residuals may be otherwise rated under a separate diagnostic code.  Potential residuals include, but are not limited to, loss of smell or taste (38 C.F.R. § 4.87a, DCs 6275, 6276), disorders to the cranial or peripheral nerves (38 C.F.R. § 4.124a), or cognitive impairment (38 C.F.R. § 4.130, DC 9326). 

If there are identifiable residuals that can be rated under a separate diagnostic code, and the combined disability rating resulting from these residuals exceeds 30 percent, then these separate ratings will be assigned in place of the minimum rating assigned under DC 8004. 

In this case, when the Veteran was granted service connection for Parkinson's disease in June 2011, the minimum 30 percent rating was assigned under DC 8004, effective September 30, 2010.  A September 2012 rating decision assigned a separate 40 percent rating for right upper extremity tremors associated with Parkinson's disease under DC 8513 effective September 30, 2010, a separate 30 percent rating for cognitive impairment associated with Parkinson's disease under DC 9326 effective September 30, 2010, a separate 10 percent rating for right lower extremity tremors associated with Parkinson's disease under DC 8521 effective September 30, 2010, and a separate noncompensable (0 percent) rating for orthostatic hypotension associated with Parkinson's disease under DC 8199-8108 effective September 30, 2010.  As the combined rating for these four disabilities exceeds 30 percent, they in effect replaced the minimum rating originally assigned under DC 8004.

A June 2013 rating decision granted service connection for posttraumatic stress disorder (PTSD) and combined the PTSD rating with the 30 percent rating assigned for the cognitive disorder associated with Parkinson's disease.  A July 2017 rating decision assigned a higher 50 percent rating for PTSD with cognitive disorder associated with Parkinson's disease effective March 16, 2012.  

The Veteran is seeking higher ratings for the manifestations of Parkinson's disease.  Specifically, the Veteran asserted that he has tremors on the right side tremors, loss of balance, orthostatic hypotension, loss of sense of smell, and psychiatric symptoms such as depression, mood changes, memory loss, and violent dreams. 

Right Upper Extremity Tremors Associated with Parkinson's Disease 

The Veteran is in receipt of a 40 percent rating for right upper extremity tremors associated with Parkinson's disease for the entire appeal period under 38 C.F.R. § 4.124a, DC 8513, which evaluates impairment from paralysis of all radicular groups.  The Veteran is right-handed; theredore, the ratings for the major arm apply to the right upper extremity tremors.

Under DC 8513, mild incomplete paralysis warrants a 20 percent rating for both the major and minor arm.  Moderate incomplete paralysis warrants a 40 percent rating for the major arm and a 30 percent rating for the minor arm.  Severe incomplete paralysis warrants a 70 percent rating for the major arm and a 60 percent rating for the minor arm.  Complete paralysis warrants a 90 percent rating for the major arm and an 80 percent rating for the minor arm.  A note accompanying the rating criteria explains that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, DC 8513.

The words "mild," "moderate," and "severe" are not defined in the above rating criteria.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The evidence shows that the Veteran was diagnosed with Parkinson's disease in September 2010.  On private examination in September 2010, deep tendon reflexes at the biceps and brachioradialis were mildly brisk, with no evidence of focal weakness.  Muscle bulk and tone was normal and sensation was intact.  The private clinician assessed mild tremor at rest in the right arm, with some mild slowing with movements.  The private clinician also completed a VA disability benefits questionnaire (DBQ) in November 2010 and noted moderate tremors of the right upper extremity, with mild muscle rigidity and stiffness.  At the March 2011 VA examination, the Veteran reported tingling in the fingers and right upper extremity tremors.  Neurological examination of the right upper extremity revealed that motor function was within normal limits, sensory function was decreased, and right upper extremity reflexes were brisker than average.  Private treatment records in 2011 and 2012 show notations of bothersome right upper extremity tremors.  The January 2013 VA examination report reflects that the Veteran had no tremors, muscle rigidity, or stiffness in the right upper extremity.  

The Board finds that a higher rating than 40 percent for right upper extremity tremors is not warranted.  A higher rating requires a finding of severe incomplete paralysis, or complete paralysis of the right upper radicular group.  However, the weight of the evidence discussed above weighs against such a finding.  The medical examiners consistently rated the tremors as mild or moderate throughout the appeal period, with no evidence that the right upper extremity tremors were severe or that the right upper extremity exhibited severe neurological symptoms such as severe sensory or motor impairment.  

Therefore, a disability rating in excess of 40 percent for right upper extremity tremors associated with Parkinson's disease is not warranted for the entire rating period on appeal because, as discussed above, the weight of the lay and medical evidence does not show the severity required for a rating in excess of 40 percent under DC 8513 based on the relevant symptomatology and impairment.  38 C.F.R. §§ 4.3, 4.7, 4.124a.

Right Lower Extremity Tremors Associated with Parkinson's Disease 

The Veteran is in receipt of a 10 percent rating for right lower extremity tremors associated with Parkinson's disease for the entire appeal period under 38 C.F.R. § 4.124a, DC 8521, which evaluates impairment from paralysis of the external popliteal (common peroneal) nerve.  

Under DC 8521, mild incomplete paralysis warrants a 10 percent rating, moderate incomplete paralysis warrants a 20 percent rating, and severe incomplete paralysis warrants a 30 percent rating.  A 40 percent rating is warranted for complete paralysis, characterized by foot drop and slight droop of the first phalanges of all toes, inability to dorsiflex the foot, loss of extension (dorsal flexion) of proximal phalanges of toes; loss of abduction of foot, adduction weakened; and anesthesia covering the entire dorsum of the foot and toes.  38 C.F.R. § 4.124a, DC 8521.

As noted above, the evidence shows that the Veteran was diagnosed with Parkinson's disease in September 2010.  On private examination in September 2010, deep tendon reflexes at the patella and ankles were mildly brisk, with no evidence of focal weakness.  Muscle bulk and tone was normal and sensation was intact.  The private clinician assessed a slight tremor at rest in the right leg and some mild slowing with movements, and noted that posture was not quite erect but gait was normal.  The private clinician also completed a VA DBQ in November 2010 and noted mild tremors of your right lower extremity with mild muscle rigidity and stiffness.  At the March 2011 VA examination, the Veteran reported right lower extremity tremors.  Neurological examination of the right lower extremity revealed that motor and sensory functions were normal, and right lower extremity reflexes were brisker than average.  The March 2011 VA examiner noted that the Veteran had an abnormal gait due to poor control in the right leg, that the Veteran walked with a low pace and had poor ability for single leg stance, and indicated that there was evidence of abnormal weight-bearing.  Private treatment records in 2011 and 2012 show notations of bothersome right lower extremity tremors.  The January 2013 VA examination report reflects that the Veteran had no tremors, muscle rigidity, or stiffness in the right lower extremity.  

The Board finds that a higher rating than 10 percent for left upper extremity tremors is not warranted.  A higher rating requires a finding of moderate or severe incomplete paralysis, or complete paralysis of the right lower extremity external popliteal nerve.  However, the weight of the evidence discussed above weighs against such a finding.  The medical examiners consistently rated the right lower extremity tremors and associated symptoms as mild throughout the appeal period, with no evidence that the right lower extremity tremors were moderate or that the right lower extremity exhibited moderate neurological symptoms such as moderate sensory or moderate impairment.  

Therefore, a disability rating in excess of 10 percent for right lower extremity tremors associated with Parkinson's disease is not warranted for the entire rating period on appeal because, as discussed above, the weight of the lay and medical evidence does not show the severity required for a rating in excess of 10 percent under DC 8521 based on the relevant symptomatology and impairment.  38 C.F.R. §§ 4.3, 4.7, 4.124a.

Cognitive Disorder and PTSD Associated with Parkinson's Disease

As noted above with respect to the cognitive disorder and PTSD, the Veteran is in receipt of a 30 percent rating for the initial rating period from September 30, 2010 to March 16, 2012, and a 50 percent rating for the initial rating period from March 16, 2012 under the general rating formula for mental disorders (general rating formula).  38 C.F.R. § 4.130, DC 9326.

Under the general rating formula, the Veteran's initial 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  Furthermore, the rating code requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment at a level consistent with the assigned rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

One factor for consideration is the Global Assessment Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.), p. 32).  Scores ranging from 61-70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally good functionality with meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score ranging from 31 to 40 indicates that there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score ranging from 21 to 30 represents a person who demonstrates behavior that is considerably influenced by delusions or hallucinations or has serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or has the inability to function in most areas (e.g., stays in bed all day; no job, home, or friends).

Private treatment records in September 2010 private treatment record noted that the Veteran had depression and sleep disturbance, but no anxiety, memory loss, obsessive/compulsive behavior, mood swings, hallucinations, or delusions. 

A November 2010 DBQ completed by a private physician noted that the Veteran had moderate sleep disturbance, as well as moderate memory and cognitive impairment.  At the March 2011 VA examination, the Veteran reported slowness of thoughts, as well as memory and concentration problems.  Upon examination, the Veteran was alert and oriented, with normal behavior, appropriate mood and affect, normal comprehension of commands, intact memory, and no signs of anxiety, hallucinations, or delusions.  The March 2011 VA examiner assessed that the Veteran did not have psychiatric residuals of Parkinson's disease.   

In March 2012, the Veteran underwent a private psychological assessment.  The private psychologist noted that the Veteran had moderate anxiety and depression, and mild to moderate deficiency in memory and learning, and moderate deficiency in attention and concentration, and average to severely deficient executive functioning, as well symptoms of hyper arousal, depression, defensive avoidance, and insecure attachment.      

Private treatment records in April 2012, July 2012, August 2012, and October 2012 noted that the Veteran had depression and anxiety but no sleep disturbance, anxiety, memory loss, obsessive/compulsive behavior, mood swings, hallucinations, or delusions.  The private clinicians noted that the affect was blunted but anxious, with normal memory, attention, language, and concentration. 

The January 2013 VA examiner noted that the Veteran had more than one psychiatric disorder but was unable to differentiate between which symptoms are attributable to each diagnosis.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The January 2013 VA examiner assessed occupational and social impairment with reduced reliability and productivity due to symptoms of depressed mood, anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, impairment of short and long term memory, difficulty in understanding complex commands, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, easily triggered unprovoked irritability.  The VA examiner assigned a GAF score of 55. 

For the period from September 30, 2010 to March 16, 2012, the Board finds that a rating of 50 percent is warranted.  As stated above, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity.  The 50 percent criteria more accurately represent the Veteran's symptoms and resulting social and occupational impairment during this period.  Specifically, there are multiple clinical assessments of moderate depression, anxiety, and cognitive impairment, as well as sleep impairment and moderate deficiency in thinking and concentration.  There are also clinical findings of average to severely deficient executive functioning.  Moreover, the RO assigned a higher rating of 50 percent from March 16, 2012, and the record does not show that his condition did not substantially worsen after March 16, 2012, compared to the period prior to March 16, 2012.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a disability of 50 percent is warranted for the period from September 30, 2010 to March 16, 2012.


For the entire appeal period (from September 30, 2010), the Board finds that an evaluation in excess of 50 percent is not warranted.  The current 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity.  Higher ratings are available for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, or for total occupational and social impairment.  The evidence weighs against a finding of manifestations of such severity.  Throughout the appeal period, the evidence shows that the psychiatric manifestations of Parkinson's disease have been at worst consistent with occupational and social impairment with reduced reliability and productivity.  During the January 2013 VA examination, the Veteran reported that his relationship with his wife was better than ever, and that he had a great relationship with his children.  This evidence weighs against a finding of social impairment for a higher rating than 50 percent as contemplated under the general rating formula.  While the Veteran has mood swings, the evidence does not reflect severe deficiencies in judgment or mood.  He has never been hospitalized, or has been a danger to himself or others.  His cognitive difficulties have not kept him from functioning independently.  Finally, the GAF score of 55 assigned by the January 2013 VA examiner is consistent with moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

While the January 2013 VA examiner noted that the Veteran had symptoms of unprovoked irritability and difficulty in adapting to stressful circumstances, including work or a worklike setting, which are listed under the 70 percent rating criteria, the January 2013 VA examiner assessed that the frequency and severity of all the psychiatric symptoms only caused social and occupational impairment with reduced reliability and productivity, which is consistent with the 50 percent rating assigned for the entire appeal period. 

For these reasons, the Board finds that an evaluation in excess of 50 percent is not warranted for the psychiatric disorders associated with Parkinson's disease for entire appeal period.  Because the weight of the evidence is against the assignment of a higher rating than 50 percent, the benefit of the doubt rule is not for application.  38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9326. 


Dizziness and Falls Associated with Parkinson's Disease (Rated as Orthostatic Hypotension) 

The Veteran is in receipt of a noncompensable (0 percent) rating for orthostatic hypotension associated with Parkinson's disease under DC 8199-8108 based on the Veteran's complaints of dizziness and balance impairment and clinical findings of orthostatic hypotension.  38 C.F.R. § 4.124a.  

VA is required to evaluate the Veteran's disability under the most appropriate rating criteria that will provide the most benefit to the Veteran.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board finds that the evidence shows that the Veteran's symptoms of dizziness and balance impairment are most appropriately rated under 38 C.F.R. 4.88a, DC 6204, which provides the criteria for rating disabilities due to peripheral vestibular disorders.  Moreover, in this case, DC 6203 is more favorable to the Veteran because it results in a compensable rating, as explained below.  Disabilities manifested by occasional dizziness are assigned a 10 percent disability rating.  Disabilities marked by dizziness and occasional staggering are assigned a 30 percent disability rating.

The Veteran reported that he has dizziness and balance impairment which results in falling and passing out.  In November 2010, the Veteran's private physician completed a DBQ and noted mild to moderate balance impairment, and assessed moderate orthostasis.  During the March 2011 VA examination, the Veteran reported dizziness as often as three times per week, which he rated at eight out of ten.  The January 2013 VA examiner assessed mild balance impairment and moderate orthostatic hypotension. 

Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's balance impairment more nearly approximates the 30 percent rating criteria under DC 6204.  Specifically, the Veteran's balance impairment associated with Parkinson's disease has been manifested by dizziness and occasional staggering, with resulting falls.  In reaching this conclusion, the Board has considered all of the Veteran's complaints of impaired balance and dizziness, with resulting falls, as well as clinical assessments of moderate hypotension.  The 30 percent rating assigned is the maximum schedular rating; therefore, a higher rating is not warranted for the Veteran's orthostatic hypotension.  38 C.F.R. § 4.88a, DC 6204. 
		
Loss of Sense of Smell Associated with Parkinson's Disease

The Veteran has asserted that he has complete loss of sense of smell as a result of the Parkinson's disease.  DC 6275 provides a maximum 10 percent rating for complete loss of sense of smell.  38 C.F.R. § 4.87a, DC 6275.  

The March 2011 VA examiner noted that the Veteran had partial loss of sense of smell; however, the September 2010 DBQ completed by a private physician and the January 2013 VA examination report noted complete loss of sense of smell.  While the Veteran reported that he started experiencing loss of sense of smell five or six years prior to being formally diagnosed with Parkinson's disease,  the September 2010 DBQ and the January 2013 VA examination report attributed the loss of sense of smell to the Veteran's Parkinson's disease.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that a 10 percent disability rating is warranted for complete loss of sense of smell associated with Parkinson's disease.  38 C.F.R. §§ 4.3, 4.7, 4.87a, DC 6275.  The 10 percent rating assigned is the maximum schedular rating; therefore, a higher rating is not warranted for the Veteran's loss of sense of smell. 


Sexual Dysfunction Associated with Parkinson's Disease

The Veteran has asserted that he has sexual dysfunction as a result of Parkinson's disease.  While there is no diagnostic code that specifically addresses erectile dysfunction, DC 7522 addresses loss of erectile power, which is the symptomatology that the Veteran has described.  DC 7522 is the only diagnostic code that specifically addresses erectile function, and is therefore the most appropriate code for evaluating the Veteran's erectile dysfunction.  Under DC 7522, deformity of the penis with loss of erectile power is rated as 20 percent disabling.

The September 2010 private clinician's DBQ, as well as the January 2013 VA examiner assessed that the Veteran has moderate erectile dysfunction as a result of Parkinson's disease.  Accordingly, the Board finds that a noncompensable disability rating is warranted for sexual dysfunction associated with Parkinson's disease.  The medical evidence does show that the Veteran has loss of erectile power.  However, there is no evidence showing that the Veteran has deformity of the penis.  When the criteria for a compensable rating under a diagnostic code are not met, and the rating schedule does not provide for a zero percent rating, a zero percent rating will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31.  In the case of evaluation under DC 7522, when both deformity of the penis and loss of erectile power are not shown, a 0 percent rating will be assigned.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); cf Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  The requirement under DC 7522 of deformity of the penis "with" loss of erectile power clearly means that both factors are required.  As the Veteran does not have deformity of the penis, the zero percent rating is the appropriate rating under DC 7522, and his sexual dysfunction does not warrant a higher rating.

A footnote to DC 7522 indicates that review for entitlement to a special monthly compensation (SMC) under § 3.350 should be taken.  Accordingly, such review should be undertaken by the RO in accordance with the remand section below. 



ORDER

An initial rating in excess of 40 percent for right upper extremity tremors associated with Parkinson's disease is denied. 

An initial rating in excess of 10 percent for right upper lower tremors associated with Parkinson's disease is denied. 

An initial rating of 50 percent, but not in excess thereof, for psychiatric disorders associated with Parkinson's disease, for the period from September 30, 2010 to March 16, 2012, is granted, subject to the laws and regulations governing the payment of VA benefits.

An initial rating in excess of 50 percent for psychiatric disorders associated with Parkinson's disease, for the period from March 16, 2012, is denied.

A 30 percent initial rating for balance impairment associated with Parkinson's disease is granted, subject to the laws and regulations governing the payment of VA benefits.

A 10 percent initial rating for complete loss of sense of smell associated with Parkinson's disease is granted, subject to the laws and regulations governing the payment of VA benefits.

A noncompensable (zero percent) initial rating for sexual dysfunction associated with Parkinson's disease is granted, subject to the laws and regulations governing the payment of VA benefits.





REMAND

Entitlement to SMC

The United States Court of Appeals for Veterans Claims (Court) has held that a request for an increase in benefits should be inferred as a claim for SMC regardless of whether it has been raised by the Veteran or previously adjudicated.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Further, precedential case law directs the Board to consider awarding SMC at the housebound rate if a veteran meets the requisite schedular or extraschedular criteria.  See Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2011) (holding that whenever a veteran has a total disability rating, schedular or extraschedular, and is subsequently awarded service connection for any additional disability or disabilities, VA has a duty to assess all of the claimant's disabilities without regard to the order in which they were service connected to determine whether any combination of the disabilities establishes entitlement to SMC under subsection 1114(s)).  

First, as explained in the decision section above, the Board herein has assigned a noncompensable disability rating for sexual dysfunction 38 C.F.R. § 4.115b, DC 7522.  It is reiterated that the footnote thereunder  for review of entitlement to a special monthly compensation (SMC) under § 3.350 for loss of use of a creative organ should be taken.  Accordingly, the AOJ shall undertake such review.  

Second, the Veteran's representative asserts that the Veteran is wheelchair-bound and has a care giver who helps him to dress, bathe, and eat as a result of Parkinson's disease.  See October 2017 VA Form 646.  In accordance with Akles, the Board is construing this evidence to raise a claim for SMC in association with his Parkinson's disease increased rating claim; however, further development is necessary prior to analyzing this claim on the merits.  The Veteran has not been provided with the appropriate VCAA notice in conjunction with the raised claim for  SMC.  Any records or evidence identified by the Veteran as relevant to a claim for additional SMC should be obtained; therefore, on remand, after providing appropriate notice to the Veteran, such records should be requested and any additional development deemed necessary should be undertaken.

Accordingly, the issue of entitlement to additional SMC is REMANDED for the following actions:

1. Provide the appropriate VCAA notice relating to a claim for additional SMC.  

2. Perform any development deemed necessary, to include providing any appropriate VA examination(s), to help ascertain whether the Veteran has loss of use of a creative organs; and/or is housebound or in need of regular aid and attendance of another as a result of Parkinson's disease.  

3. Thereafter, the issue of entitlement to additional SMC should be adjudicated.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


